DETAILED ACTION
Applicant's submission filed on April 29, 2022 has been entered. Currently, claims 24-44 are pending with claims 1-23 cancelled, and claims 24, 34, and 42 amended. The following is a complete response to the April 29, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the system as in claim 24 that includes “a surgical instrument comprising an electrical circuit” and further having “a portion of said electrical circuit within said battery pack” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Please see the rejection of claim 24 below under 35 U.S.C. 112(a) for a complete description regarding the issues with the above-noted subject matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-33 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 24, the claim recites “a surgical instrument comprising an electrical circuit”, describes “a battery pack attachable to said surgical instrument to selectively apply a voltage potential across said electrical circuit”, and requires “mechanically closing a portion of said electrical circuit within said battery pack”. 
Upon review of the instant disclosure, the Examiner has failed to find any portion of the Specification or Drawings that describe an arrangement of the system that limits surgical instrument to comprise the electrical circuit, and then for a portion of the electrical circuit to be within said battery pack. Applicant’s instant remarks with respect to the subject matter of claim 24 references figure 48 of the Drawings. The electrical circuit in figure 48, as best understood by the Examiner, is formed by the combination structure of the switch 614 with the open portions of the circuit extending between respective ones of 612. Figure 48 and the disclosure in paragraphs [0110]-[0112] of the filed Specification provide that the electrical circuit is entirely within the battery pack 600. This disclosure does not support the circuit to be in the surgical instrument and then further have a portion in the in the battery pack that is configured to closed upon attachment of the battery pack to the surgical instrument.
Turning to the embodiment in figure 49, while the contacts at 624 are part of the surgical instrument and the remaining portions of the electrical circuit are within the battery pack at 622, the Examiner is of the position that the language of claim 24 requires the surgical instrument to be “comprising an electrical circuit” and not only a portion of the electrical circuit as supported in the embodiment in figure 49. The disclosure in [0113] supports that the instrument 602 only includes a portion of the circuit (“at least one contact 624 may be a part of the surgical instrument 602”) and that a remaining portion of the circuit is part of the battery pack. 
The Examiner has failed to find any other disclosure that supports for the instrument to fully comprise the electrical circuit, and then for the battery pack to include a portion of the circuit as presently required in claim 24. It is, therefore, in view of at least the rationale set forth above that the Examiner believes that claim 24 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 25-33 and 44 are rejected due to their respective dependency on claim 24. Appropriate correction is required.
Regarding claim 30, the claim sets forth additional limitations with respect to the battery pack including a switch, and with the switch “configured to electrically couple said first cell and said second cell upon the attachment of said battery pack to said surgical instrument”. The Examiner is of the position that this added limitation is also not supported by the instant disclosure in view of at least the reasoning set forth in the rejection of claim 24 above. The Examiner notes that claim 30 introduces further limitations with respect to the electrical circuit including functionality that overlaps with a portion of the circuit that falls under the portion of the electrical circuit within the battery pack. The Examiner reiterates the Examiner has failed to find any other disclosure that supports for the instrument to fully comprise the electrical circuit, then for the battery pack to include a portion of the circuit as presently required in claim 24, and then for the battery pack to further comprise a switch as in claim 30. Appropriate correction is required.
Regarding claim 33, the claim recites additional limitations of the electrical circuit. Claim 33 fails to comply with the written description requirement of 35 U.S.C. 112(a) for at least the reasoning set forth in the rejections of claims 24 and 30. Further, the Examiner has failed to find any other disclosure that supports for the instrument to fully comprise the electrical circuit, then for the battery pack to include a portion of the circuit as presently required in claim 24, and then for the battery pack to further a first/second instrument electrode as in claim 33. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-33 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the claim recites “a surgical instrument comprising an electrical circuit”, describes “a battery pack attachable to said surgical instrument to selectively apply a voltage potential across said electrical circuit”, and requires “mechanically closing a portion of said electrical circuit within said battery pack”. 
It is the Examiner’s position that the scope of claim 24 is indefinite given that the claim presents contradictory placement of the electrical circuit within parts of the surgical system thereby leaving question as to what structure is required for each of the surgical instrument and the battery pack. That is, the limitation of “surgical instrument comprising an electrical circuit” places the electrical circuit as part of the surgical instrument, but the further limitation of “a portion of said electrical circuit within said battery pack” then requires a portion to be within the battery pack. It is unclear to the Examiner as to how a portion of the electrical circuit can be within the battery pack, while also being required to be a part of the surgical instrument, and also while having the battery pack being attachable to the surgical instrument. It is for at least the reasoning set forth above that the Examiner believes that the scope of claim 24 cannot be reasonably determined. Claims 25-33 and 44 are rejected due to their dependency on claim 24. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Smith et al. (US Pat. Pub. 2009/0057369 A1).
Regarding claim 42, Smith provides for a surgical instrument system, comprising: a battery pack for powering a surgical instrument (removable battery pack as in [0246]), an electrical circuit configurable in a first physical state and a second physical state (1100 as in figure 36; see [0235], [0240] and [0246] with the isolation of cell 1510a from the remainder of the cells being a first physical state, with the connection of the pack to the device providing for actuation of 1100 to connect all six cells being a second physical state), and wherein said electrical circuit comprises an anode (anode connection to the cells 1510), a cathode (cathode connection to the cells 1510), a first cell comprising a first positive pole (1510a), and a second cell comprising a second positive pole (one of the remaining 1510), wherein, upon electrically coupling said anode and said cathode to the surgical instrument (via the insertion of the removable battery pack to the device), said electrical circuit with the battery pack transitions from the first physical state to the second physical state, wherein said first positive pole of said first cell and said second positive pole of said second cell are electrically decoupled in the first physical state (via the first switch position as in [0246] to use only the power of 1510a; in the position the positive pole of 1510a would be decouples from the one of the remaining positive poles of cells 1510), wherein said first positive pole of said first cell and said second positive pole of said second cell are electrically coupled in the second physical state (via [0246] providing for the use of all power of 1510a/1510 thereby coupling the positive poles of each of 1510a and 1510), and wherein an attachment of said battery pack to said surgical instrument causes said anode and said cathode to become electrically coupled (via the battery pack having the anode and cathode connections as noted above and being electrically connected to one another when inserted into the surgical device), and wherein said anode and said cathode are electrically decoupled when said battery pack is not attached to the surgical instrument (via battery pack having the anode and cathode connections as noted above and being electrically isolated from one another when the battery pack is removed from the device).
Smith fails to specifically provide that the electrical circuit is in the battery pack. The Examiner, however, is of the position that the location of the movement of the switch from the surgical instrument to the battery pack would have been obvious consideration to one of ordinary skill in the art when designing the surgical instrument arrangement of Smith. The Examiner is of the position that the switching arrangement described in Smith would work equally as well in either placement to provide for the disclosed high and low power drive of the surgical instrument. Additionally, the Examiner notes that the moving of the electrical circuit would have been further obvious given that since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 43, in view of the obviousness set forth in the rejection of claim 34 above, the electrical circuit would be provided for in the battery pack. Given that the electrical circuit is within the battery pack, the resultant battery pack would further comprise a switch intermediate said first cell and said second cell (1100 as in figure 36), and wherein said switch is configured to electrically couple said first cell and said second cell upon the attachment of said battery pack to said surgical instrument (see [0235], [0240] and [0246] with the isolation of cell 1510a from the remainder of the cells, with the connection of the pack to the device providing for actuation of 1100 to connect all six cells).
Claims 24-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US Pat. Pub. 2009/0057369 A1) further in view of Smith et al. (US Pat. Pub. 2009/0143798 A1), hereinafter “Smith ‘798”.
Regarding claim 24, Smith discloses a surgical instrument system comprising a surgical instrument comprising an electrical circuit (device 1100 as in figures 37/38 with an electrical circuit therein), and a battery pack attachable to said surgical instrument to selectively apply a voltage potential across said electrical circuit (see [0246] providing for the removable battery pack at 1500), wherein said battery pack comprises a first cell and a second cell ([0246] provides for one or more batteries 1510 with each providing an individual cell), wherein said first cells comprises a first positive pole and the second cell comprises a second positive pole (each of 1510a and the remaining 1510 each has a respective positive pole), wherein an attachment of said battery pack to said surgical instrument directly causes said first positive pole of said first cell to become electrically coupled to said second positive pole of said second cell (see [0246] discussing that 1510a is electrically separate from the remainder of the cells of 1510 with the attachment of the pack 1500 configured to directly cause the electrical coupling of 1510a to the remainder of 1510 including the respective first and second positive poles through the closing of the electrical circuit in [0246] providing for powering of the motor via all the cells).
Smith fails to specifically provide that a portion of the electrical circuit is in the battery pack. The Examiner, however, is of the position that the location of at least a portion of the circuitry for the switch from the surgical instrument to the battery pack would have been obvious consideration to one of ordinary skill in the art when designing the surgical instrument arrangement of Smith. The Examiner is of the position that the switching arrangement described in Smith would work equally as well in a placement entirely within the instrument, entirely within the battery pack, or partially in each to provide for the disclosed high and low power drive of the surgical instrument. Additionally, the Examiner notes that the moving of the electrical circuit would have been further obvious given that since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
While Smith provides that the battery pack is attachable to the surgical instrument, Smith is silent with respect to the specific manner of coupling between the battery pack and the surgical instrument so as to provide for by electrical coupling of the first cell to the second cell via mechanically closing a portion of said electrical circuit within the battery pack. Smith ‘798 discloses an exemplary of coupling an electrical circuit in a surgical instrument with a removable battery pack. Smith ‘798 specifically sets forth for the provision of electrical contacts 1426 in figure 14 for providing electrical connection between the battery pack and the surgical instrument. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the contact arrangement in Smith ‘798 with the surgical instrument and battery pack of Smith to provide for an exemplary known manner of providing electrical power from the removable battery pack to the surgical instrument. In utilizing contacts as in Smith ‘798, the attachment of the battery pack to the surgical instrument would then provide for the mechanical closing of a portion of the electrical circuit of the surgical instrument with a portion of the electrical circuit within the battery pack in that the battery pack would close the power supply portion of the circuit formed in part by the two contacts of each of the instrument and the pack so that power can be sent from the battery pack to the surgical instrument. This would further provide for direct coupling of the first cell to the second cell when all the cells are providing power.
	Regarding claim 25, Smith provides for an end effector (see figure 18 providing for an end effector).
Regarding claim 26, Smith provides that the end effector comprises a replaceable staple cartridge (see [0139] providing for a replaceable cartridge 60 at the end of 30).
Regarding claim 27, Smith provides that end effector comprises a tissue-cutting element (cutting element required to provide for the cutting in [0122])
	Regarding claim 28, Smith provides that the electrical circuit further comprises an electric motor (see [0246] with the electrical circuit in the device including a motor 1520).
	Regarding claim 29, Smith provides that the first cell comprises a first lithium-ion cell, and wherein said second cell comprises a second lithium-ion cell (see [0246] with the cells being lithium-ion cells via the use of lithium-ion batteries CR123 or CR2).
Regarding claim 30, Smith provides that the battery pack further comprises a switch intermediate said first cell and said second cell (1100 as in figure 36), and wherein said switch is configured to electrically couple said first cell and said second cell upon the attachment of said battery pack to said surgical instrument (see [0235], [0240] and [0246] with the isolation of cell 1510a from the remainder of the cells, with the connection of the pack to the device providing for actuation of 1100 to connect all six cells).
	Regarding claim 31, Smith provides that the battery pack further comprises a plurality of additional cells electrically coupled to said electrical circuit upon the attachment of said battery pack to said surgical instrument (1510 has four additional cells as per figures 37/38).
	Regarding claim 33, in view of the combination with Smith ‘798 above, the combined surgical instrument provides the electrical circuit further comprises a first instrument electrode and a second instrument electrode (via the instrument side portion of the contacts 1426 from Smith ‘798), and wherein said battery pack further comprises: an anode electrically coupled to said first cell; and a cathode electrically coupled to said second cell (the battery pack side of the contacts 1426 from Smith ‘798). The combined arrangement also provides that upon the attachment of said battery pack to said surgical instrument, said first instrument electrode contacts said anode and said second instrument electrode contracts said cathode (in view of the anode and cathode arrangement of the battery pack in figures 37 and 38 of Smith, and the electrical contacts for each respective connection of 1426 via Smith ‘798).
Regarding claim 44, Smith provides for the first cell and the second cell ([0246] provides for one or more batteries 1510 with each providing an individual cell with 1510a being a first cells and a second at 1510 being the second cell). Smith further provides that the first cell is not electrically coupled to the second cell when the battery pack is not attached to the surgical instrument (see [0246] discussing that 1510a is electrically separate from the remainder of the cells of 1510 with coupling occurring through the electrical circuit in [0246] only to provide power of the motor via all the cells).
Regarding claim 34, Smith provides for a surgical instrument system, comprising: a surgical instrument (device 1100 as in figures 37/38 with an electrical circuit therein) a battery pack (see [0246] providing for the removable battery pack at 1500), an electrical circuit configurable in a first state and a second state (1100 as in figure 36; see [0235], [0240] and [0246] with the isolation of cell 1510a from the remainder of the cells, with the connection of the pack to the device providing for actuation of 1100 to connect all six cells), wherein said battery pack comprises a first cell and a second cell (first cell formed by 1510a and the second cell formed by a second of 1510), wherein, attaching said battery pack to said surgical instrument, causes a portion of said electrical circuit to transition from the first state to the second state, wherein said first cell and said second cell are electrically decoupled in the first state, and wherein said first cell and said second cell are electrically coupled in the second state (via attachment of the battery pack to the surgical instrument and with the functionality of the switch as in [0246] to be in a first state with only 1510a providing energy to a second state where all the cells of 1510a/1510 are providing energy after attachment).
Smith fails to specifically provide that the electrical circuit is in the battery pack. The Examiner, however, is of the position that the location of the movement of the switch from the surgical instrument to the battery pack would have been obvious consideration to one of ordinary skill in the art when designing the surgical instrument arrangement of Smith. The Examiner is of the position that the switching arrangement described in Smith would work equally as well in either placement to provide for the disclosed high and low power drive of the surgical instrument. Additionally, the Examiner notes that the moving of the electrical circuit would have been further obvious given that since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
While Smith, in view of the modification above, provides that the battery pack is attachable to the surgical instrument and for the battery pack to have the electrical circuit, Smith is silent with respect to the specific manner of coupling between the battery pack and the surgical instrument so as to provide for a mechanical transition of the electrical circuit of a battery pack from the first state to the second state. Smith ‘798 discloses an exemplary of coupling an electrical circuit in a removable battery pack with a surgical instrument. Smith ‘798 specifically sets forth for the provision of electrical contacts 1426 in figure 14 for providing electrical connection between the battery pack and the surgical instrument. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the contact arrangement in Smith ‘798 with the surgical instrument and battery pack of Smith to provide for an exemplary known manner of providing electrical power from the removable battery pack to the surgical instrument. In utilizing contacts as in Smith ‘798, the attachment of the battery pack to the surgical instrument would then provide for the mechanical transition of a portion of the electrical circuit of the battery pack in that the attachment of the battery pack would close the power supply portion of the circuit formed in part by the two contacts such that power can be sent from the battery pack to the surgical instrument. 
Regarding claim 35, Smith provides for an end effector (see figure 18 providing for an end effector).
Regarding claim 36, Smith provides that the end effector comprises a replaceable staple cartridge (see [0139] providing for a replaceable cartridge 60 at the end of 30).
Regarding claim 37, Smith provides that end effector comprises a tissue-cutting element (cutting element required to provide for the cutting in [0122]).
Regarding claim 38, Smith provides that the electrical circuit further comprises an electric motor (see [0246] with the electrical circuit in the device including a motor 1520).
Regarding claim 39, Smith provides that the first cell comprises a first lithium-ion cell, and wherein said second cell comprises a second lithium-ion cell (see [0246] with the cells being lithium-ion cells via the use of lithium-ion batteries CR123 or CR2).
Regarding claim 40, in view of the obviousness set forth in the rejection of claim 34 above, the electrical circuit would be provided for in the battery pack. Given that the electrical circuit is within the battery pack, the resultant battery pack would further comprise a switch intermediate said first cell and said second cell (1100 as in figure 36), and wherein said switch is configured to electrically couple said first cell and said second cell upon the attachment of said battery pack to said surgical instrument (see [0235], [0240] and [0246] with the isolation of cell 1510a from the remainder of the cells, with the connection of the pack to the device providing for actuation of 1100 to connect all six cells).
Regarding claim 41, Smith provides that the combined surgical instrument comprises a battery pack receptacle (space to receive the removable pack of figures 37/38 and [0246]) comprising a first instrument electrode and a second instrument electrode (via the instrument side portion of the contacts 1426 from Smith ‘798), wherein said battery pack further comprises: an anode electrically coupled to said first cell; and a cathode electrically coupled to said second cell (the battery pack side of the contacts 1426 from Smith ‘798). The combined arrangement also provides that upon the attachment of said battery pack to said surgical instrument, said first instrument electrode contacts said anode and said second instrument electrode contracts said cathode (in view of the anode and cathode arrangement of the battery pack in figures 37 and 38 of Smith, and the electrical contacts for each respective connection of 1426 via Smith ‘798).
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US Pat. Pub. 2009/0057369 A1) in Smith et al. (US Pat. Pub. 2009/0143798 A1), hereinafter “Smith ‘798”, as applied to claim 24 above, and further in view of Vincent et al. (US Pat. No. 5,741,305).
Regarding claim 32, Smith fails to provide that the surgical instrument comprises a battery pack receptacle defining an asymmetrical profile, wherein said battery pack defines a complementary asymmetrical profile configured to receive said battery pack in a particular orientation. Smith ‘798 fails to cure this deficiency. Vincent discloses an exemplary surgical device similar to that of Smith, and specifically provides for the use of a surgical device including a removable battery pack (20 with 28). Vincent specifically provides for the use of an asymmetrical profile of the battery pack and receptacle (see the Abstract providing for the “asymmetric cross-section”) to ensure for a particular orientation (again, see the Abstract). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an asymmetric profile for the battery pack receptacle along with a corresponding profile for the battery pack to the instrument of Smith in light of the teaching of Vincent. Such would ensure for the battery pack to be properly oriented with respect to the contacts within the receptacle for coupling with the contacts of the battery pack.
Response to Arguments
Applicant's arguments filed August 26, 2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-8 of the Remarks with respect to the prior rejections of claims 24-41 under 35 U.S.C. 103 for the various grounds utilizing the primary reference of Smith. Applicant makes notes on page 6 with respect to independent claim 24 that the claim has been amended to recite additional limitations with respect to a first and a second positive pole of the system and that “[a]ttaching the battery pack to the surgical instrument directly caused the first positive pole to become electrically coupled to the second positive [pole] by mechanically closing a portion of the electrical circuit within the battery pack.” Applicant then discusses instant figure 48 and the function of the switch 614 and the battery pack 600. Applicant further alleges on page 7 that the instant rejection relies on “coupling of contacts 1426 in FIG. 14[…] as disclosing a mechanical closing of a portion of the electrical circuit”, that “such a portion of the electrical circuit is not present within the battery pack”, and that “the electrical contacts 1426 [of Smith] completes a portion of the electrical circuit outside the battery pack.”
This is not persuasive. 
The Examiner first notes that the subject matter of claim 24 is subject to a drawing objection as well as rejections under each of 35 U.S.C. 112(a) and (b). The Examiner has further updated the rejection of claim 24, as best understood in light of the rejections under 35 U.S.C. 112(a) and (b), to address the requirement of the surgical instrument to be “comprising an electrical circuit” as well as further requiring “a portion of said electrical circuit within said battery pack”. 
With respect to the updated rejection of claim 24, the Examiner notes that the Smith reference has been relied upon to provide for a multitude of structural and functional features of claim 24. The added subject matter of claim 24 to now require that “a portion of said electrical circuit within said battery pack” has been addressed by the teaching of the Smith reference and additional obviousness rationale in view of In re Japikse. The Examiner’s full rationale can be found in the rejection above. Thus, Smith itself renders a portion of the electrical circuit in the surgical instrument and a portion of the electrical circuit in the battery pack. Smith has been further combined with the teaching of Smith ‘798 to address the specific manner of attachment of the surgical instrument to the battery pack. 
The Examiner notes that while Applicant has alleged that Smith ‘798 fails to provide for its electrical circuit to be present within the battery pack, the updated rejection addresses the placement of the electrical circuit via the Smith reference, and does rely upon the teaching of the Smith ‘798 reference. For the sake of completeness, the Examiner points to the rejection of claim 24 with Smith providing for a portion of the circuit to be in the surgical instrument and portion of the circuit to be in the battery pack, and for the attachment described in teaching of Smith ‘798 providing for the mechanical closing of the portion within the battery pack via the electrical coupling of the portion of the circuit in the battery pack. The Examiner notes that the rejections of independent claims 34 and 42 have been similarly updated to address the specified location of the portion of the circuit to be within the battery pack. 
It is the Examiner’s position that each of the proffered rejections in the action under 35 U.S.C. 103 is tenable for at least the rationale set forth in the rejections and remarks above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794